Campbell, C. J.,
delivered the opinion of. the court.
Section 844 of the code of 1892 has no influence on the transaction in reference to the shares of the building and loan association, assuming that such are within its contemplation, because the transaction took place before the code took effect. By the law in force when the transfer was made, a right was vested in Wildberger by the action of Blake with reference to the shares, paramount to the claim of creditors of Blake, to subject them to execution. It matters not that the transfer was not fully consummated, so far as relates to the action of the building and loan association according to its by-laws. They are for the benefit of the association, and not for creditors, who have no right to complain on this ground. It is enough to defeat creditors of the transferrer of shares that the right of another has attached before subjection to the process in behalf of creditors, and that was the case here. The transaction between Wildberger and Blake was a perfectly legitimate one, and unassailable. Even if he knew that Blake was heavily involved and hard pressed by creditors, and insolvent, he had a perfect right to obtain payment of what was due him by purchasing the shares in the building and loan association, and', in doing so, acquired a right in them superior to subsequently levied executions. The law is very tolerant of the efforts of a cred*443itor to obtain payment of his dues from a failing debtor, and does not condemn his successful efforts, where that is his sole object, in any dealing for that purpose. One has no right to lend himself or his means to a debtor to help him defraud his creditors; but the creditor who seeks nothing but his own payment or security, will not be deprived of the fruits of his success.
The criticism of counsel on the misjoinder of parties and issues, and on the impossibility of the truth of the claim of two different parties to the ownership of the shares in dispute, however just, cannot avail the appellants, since it is manifest that they have no right to subject them to their execution, and that is an end of their claim, for, if they have no right to them, it does not concern them who has.
The objection that, if Wildberger had any right, it was equitable, and unavailing in a court of law, is unavailing, if it is only equitable, for now courts of law may administer equitable relief and courts of chancery legal relief, and no ■complaint can be made of it. Under the new constitution, we have practically a complete.blending of law and equity, .and only maintain separate courts to administer them. The necessary effect of §147 of the constitution is to produce this result, for it would be absurd for this court to reverse a judgment because equity had been administered by a court of law, and remand the case to a chancery court, with directions to do what the court of law had already done; and so, where chancery had entertained a purely legal demand, and disposed of it correctly.

Affirmed.